DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action responding to applicant’s preliminary amendment filed on 8/19/2021.  Claims 1-6 have been cancelled.  Claims 7-14 are newly added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because a period at the end is missing, MPEP 608.01(m) requires each claim begins with a capital letter and ends with a period.  Appropriate correction is needed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 10 reciting PMMA, such recitations deems indefinite as it is unclear to one of ordinary skill what plastic is meant PMMA.
Regarding claim 10, the use of the trademark PMMA has been noted in this.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Claim 13 recites the limitation "the flat rear head of the joint pin" in last line.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might have intended for claim 13 to depend from claim 12 instead?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frantz (U.S. Patent No. 6,109,265).
	Regarding independent claim 7, Figures 1-3 discloses applicant’s claimed mandibular protrusion splint for positioning a mandible relative to a maxilla of a patient, the mandibular protrusion splint comprising:

[AltContent: textbox (a shoulder)]






a mandibular splint part (12) comprising a joint pin (14, 14’) which is laterally attached to the mandibular splint part (12), the joint pin (14, 14’) comprises a shoulder (see interpretation in illustration) facing the mandibular splint part (12), a head (see interpretation in illustration) facing away from the mandibular splint part (12), and a neck (see interpretation in illustration) arranged between the shoulder and head, a cross section of each of the shoulder and the head being larger than a cross section of the neck (see Figure 3C); and
joint rods (22, to be applied on both sides of splints 11, 12) configured to couple the maxillary splint part (11) and the mandibular splint part (12) together in a movable manner, wherein,

	Regarding claim 8, Frantz reference, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein the yielding movement of the joint rod takes place in a direction of the head (exerting lateral force is in the direction of the head, hence the yielding movement of the rod necessarily exist in the directional moving/motion of the head).
	Regarding claim 9, Frantz reference, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein, the maxillary splint part (11), the mandibular splint part (12) and their respective joint pins (13, 13’, 14, 14’) are each manufactured from a first plastic , the joint rods (5) are manufactured from a second plastic (column 3 lines 60-36 describe the pins 13, 13’, 14, 14’ are of elastic urethane and column 4 lines 24-28 describes the rods made of injection molded urethane plastics).
	Frantz does not explicitly disclose the first plastic is harder than the second plastic.
	However, column 4 lines 24-28 teaches that different bands of different lengths and thickness and/or different elasticities maybe provided to satisfy the patient’s needs.

	Regarding claim 11, Frantz reference, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein the joint rods (22) are manufactured via an injection molding (column 4 lines 24-25).
	Regarding claim 12, Frantz reference, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein, the head of each of the joint pins (13, 13’, 14, 14’) is formed in an asymmetric manner so as to comprise a raised front head and a flat rear head (see Figure 3C), and the flat rear head of the joint pin laterally attached to the maxillary splint part faces the mandibular splint part and the flat rear head of the joint pin laterally attached to the mandibular splint part faces the maxillary splint part.
	Regarding claim 13, Frantz reference, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein, at least one collar (23, 23’) of each of the joint rods (22) is formed as a slot (24, 24’) which is introduced into an end of the respective joint rod (22), and the slot (24, 24’) comprises an opening which is configured to widen reversibly when slipping over the flat rear head of the joint pin.
	Regarding claim 14, Frantz reference, presented above, discloses applicant’s claimed mandibular protrusion splint, comprising all features as recited in these claims, wherein a face of each of the joint pins and a face of each of the collars which contact each other are each formed as an edge-free sliding face (see Figures 3C & 4 illustrates a face on collars 23, 23’ and a face on pins 13, 13’, 14, 14’ contact each other bearing an edge-free sliding face).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz (U.S. Patent No. 6,109,265) in view of Anitua Aldecoa (U.S. Patent Application Publication No. US 2015/0216716) and Lotte (U.S. Patent Application Publication No. US 2003/0207224).
Regarding claim 10, Frantz reference, presented above, discloses applicant’s claimed mandibular protrusion splint comprising all features as recited in these claims including the point pins are of the first plastic and the rods are of the second plastic.
Frantz does not disclose the first plastic is PMMA, and the second plastic is a polyamide.
	However, Figure 4a-4b in Lotte illutrats pins (62) protruding from the dental splint (60), paragraph 0049 describes the pins (62) are filled with acrylic polymer which is known as PMMA.
	Further, Figure 1 in Anitua Aldecoa illustrates rod (5) is formed of polyamide (paragraph 0031).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to construct Frantz’s joint pins using Lotte’s acrylic polymer and Frantz’s rod using Anitua Aldecoa’s polyamide material, as polyamide and acrylic polymer are well known in intraoral application, therefore, deems suitable to mandibular protrusion inventions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786